                       Case 17-11617-LMI   Doc 35   Filed 11/29/18     Page 1 of 3




      ORDERED in the Southern District of Florida on November 28, 2018.




                                               Laurel M. Isicoff
                                               Chief United States Bankruptcy Judge




_____________________________________________________________________________




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

      In re:                                                 CASE NO.: 17-11617-BKC-LMI
                                                             Chapter 7
      OMAR LORENZO

            Debtor.               /
      ITRIA VENTURES, LLC,                                   ADV. PRO. NO. 17-01238-LMI

               Plaintiff,

      v.

      OMAR LORENZO

            Defendant.
      ____________________________/
                Case 17-11617-LMI        Doc 35     Filed 11/29/18     Page 2 of 3




    AGREED ORDER GRANTING JOINT MOTION TO APPROVE STIPULATION
       AGREEMENT BETWEEN CREDITOR, ITRIA VENTURES LLC and
                     DEBTOR, OMAR LORENZO

       This matter came before the Court upon the Joint Motion of Creditor/Plaintiff, Itria

Ventures LLC (“Itria”) and Debtor/Defendant, Omar Lorenzo (“Lorenzo”), to Approve Settlement

(the “Motion”). The Court, having noted the agreement of the parties, having review the Motion,

and the movant by submitting this form of order having represented that the Motion was served

on all parties required by Local Rule 9013-1(D), that the 21-day response time provided by that

rule has expired, that no one has filed, or served on the movant, a response to the motion, and that

the form of order was attached as an exhibit to the motion, it is:

       ORDERED and ADJUDGED as follows:

       1.       The Motion is GRANTED.

       2.       The Court approves and ratifies the terms of the October 19, 2018 Stipulation

Agreement between Itria and Lorenzo, and expressly reserves jurisdiction to enforce same.

       3.       The Clerk of Court is directed to close the above captioned adversary proceeding,

in accordance with Local Rule 9019-1(A).




Agreed to by:

/s/ Paul A. Humbert                                           /s/ Samir Masri
Paul A. Humbert, Esq.                                         Samir Masri Esq.
Counsel for Creditor, Itria Ventures LLC                      Counsel for Debtor, Omar Lorenzo
FBN 0091166                                                   FBN 145513
                Case 17-11617-LMI          Doc 35        Filed 11/29/18     Page 3 of 3




                                                   ###

Order Prepared By:

Paul A. Humbert, Esq.
Law Offices of Paul A. Humbert, PL
Counsel for Creditor, CenterState Bank, N.A.
199 E. Flagler Street, #1010
Miami, Florida 33131
Tel. (305) 914-7862
Fax. (305) 513-5153
pa@pahumbertlaw.com

Paul A. Humbert, Esq. is directed to serve a conformed copy of this Order to all interested parties immediately
upon receipt of this Order and shall file a certificate of service with the Clerk of Court.
